Citation Nr: 1121614	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  09-19 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to apportionment of the Veteran's VA benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J Fussell




INTRODUCTION

The Veteran had active service from April 1966 to June 1969 and from March 1971 to March 1974.  The appellant is the Veteran's former spouse.  

This matter comes before the Board of Veterans' Appeals (Board) from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, denying the appellant apportionment of the Veteran's compensation benefits.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the appellant's VA Form 9, Appeal to the Board, received in May 2009 she asked to have the opportunity to testify at a Board hearing at the local RO.  In June 2009 the Veteran was notified of the appellant's request he and informed that a hearing before a traveling Veterans Law Judge (commonly called a travel Board hearing) would be scheduled.  In the May 2011 Informal Hearing Presentation from the Veteran's representative it was noted that the appellant had not been sent a letter acknowledging her request for a travel Board hearing.  Moreover, it does not appear that a travel Board hearing was ever scheduled.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran and the appellant for a hearing before a Veterans Law Judge at the Philadelphia, Pennsylvania, Regional Office.  

Ensure that both the appellant (who is unrepresented) and the Veteran, as well as the Veteran's representative, are notified of the hearing.  

The appellant and the Veteran have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

